Citation Nr: 1506202	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  06-22 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of 
		the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.  The record also reflects that he had additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In March 2010, the Veteran testified before the undersigned Chief Veterans Law Judge at a Travel Board hearing at the RO in Seattle, Washington.  A transcript of the proceeding has been associated with the claims file.

In June 2010, April 2013, and March 2014, the Board remanded the Veteran's claim for further development.  This matter is now returned to the Board for further review.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record in this matter consists entirely of electronic claims files and has been reviewed.  No new and relevant documentary evidence has been added to the record since the November 2014 supplemental statement of the case (SSOC).  


REMAND

On three previous occasions, the Board remanded the issue on appeal for additional medical inquiry and commentary.  The issue must again be remanded because the directives noted in the March 2014 remand were not adequately addressed.

In March 2014, the Board requested a VA medical examination and opinion addressing the issue of whether the Veteran's left knee disorder relates either to service directly, or relates secondarily to a service-connected right knee disorder.  In response, the Veteran underwent VA examination in April 2014.  

In the report of record, the April 2014 VA examiner clearly stated that the Veteran's left knee strain did not relate to service.  The examiner also supported the opinion with a rationale.  But the examiner did not address the private and VA medical evidence of record dated during the appeal period which indicates that the Veteran has left knee arthritis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  The evidence of left knee arthritis was recognized by the RO in the rating decision on appeal, and by the Board in previous remands.  Further, the April 2014 report did not adequately address the issue of whether a left knee disorder was caused by, or aggravated by, the service-connected right knee disorder.  

In November 2014, an addendum opinion addressing the issue of secondary service connection was included in the record.  However, this opinion did not address the evidence of left knee arthritis.  See McClain, supra.  Further, the opinion appears to address whether the left knee disorder relates to an in-service right knee strain, rather than to the Veteran's current right knee disorder, and any right knee disability he experienced during and since service.  Moreover, with regard to the issue of aggravation, the opinion appears to address the issue of whether a left knee disorder aggravates the right knee disorder, rather than whether a left knee disorder is aggravated by the right knee disorders.  38 C.F.R. § 3.310.  

As such, a new VA compensation examination should be provided to the Veteran.  Stegall v. West, 11 Vet. App. 268, 270-271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a new VA examination to address the nature and etiology of any left knee disorder.  Ask the examiner to review the entire electronic claims file, including a copy of this remand, and to opine as follows:  

(a)  Is it at least as likely as not (probability of 50 percent or greater) that any left knee disorder (to include the diagnosed arthritis and strain) began in or is related to active service?  

(b)  If the response to (a) is negative, is it at least as likely as not (a probability of 50 percent or greater) that any left knee disorder (to include the diagnosed arthritis and strain) is due to or caused by the Veteran's service-connected right knee disability?

(c)  If the answer to (a) and (b) is negative, is it at least as likely as not (a probability of 50 percent or greater) that any left knee disorder (to include the diagnosed arthritis and strain) is aggravated (i.e., permanently worsened) beyond the natural progress by the service-connected right knee disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected right knee disability?

All opinions must be supported by a complete rationale.  Please note that the mere lack of documentation in the service treatment records alone is not an adequate supporting rationale.  

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3. Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




